Citation Nr: 1044885	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disability to 
include chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to March 1979, 
November 1990 to June 1991, and March 2003 to July 2004, 
including in Iraq, and additional U.S. Army National Guard 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  An RO hearing was held on the Veteran's 
claims in September 2007. 

The Court of Appeals for Veterans' Claims (Court) recently held 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), that that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Therefore, in consideration of the holding in Clemons, 
the Veteran's claim on appeal reasonably encompasses his 
diagnosed chronic bronchitis.  Accordingly, the Board has 
recharacterized the issue on appeal as set forth on the title 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim was remanded by the Board in February 2009 
for a VA medical examination.  The May 2009 VA examination report 
states that the Veteran's previous chest x-rays had been normal 
and that the Veteran does not currently have COPD.  The Board 
notes that in a September 2007 statement the Veteran's private 
physician stated that, based on December 2006 chest x-rays, the 
Veteran has COPD.  The May 2009 VA examiner did not have access 
to the December 2006 x-ray report and the May 2009 VA examination 
did not include x-rays of the Veteran's chest.  Consequently, the 
Board finds that the May 2009 VA examination was inadequate and 
that a new VA examination must be provided to the Veteran.

The March 2010 supplemental statement of the case states that the 
Veteran did not complete and return any authorization forms to VA 
for the purpose of the VA contacting private medical providers 
for copies of the Veteran's medical records.  A review of the 
record reveals that in April 2009 the Veteran did return a signed 
authorization form for Temple Medical Clinic, but for some reason 
the authorization form was not associated with the Veteran's 
claims file until November 2010.  Consequently, the Veteran must 
again be sent authorization forms for completion and VA should 
attempt to obtain the Veteran's private medical records.

The Veteran's updated VA treatment records should be obtained and 
associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records dated from January 2010 to 
present.

2.  After obtaining the necessary 
authorization from the Veteran, request 
copies of all of his treatment records from 
the Temple Medical Clinic, and from any other 
medical providers identified by the Veteran.

3.  After all available records and/or 
responses received have been associated with 
the claims folder, the RO should afford the 
Veteran a VA respiratory examination to 
determine if the Veteran currently has COPD.  
The entire claims folder must be made 
available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history, 
including past diagnoses of COPD.  All 
indicated studies and tests, including x-
rays, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Based on a review of the claims 
file and the results of the Veteran's 
examination, including x-rays, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that any current 
COPD, if diagnosed, is related to active 
service.  The examiner is also requested to 
provide an opinion as to whether it is at 
least as likely as not the Veteran has a 
current chronic bronchitis disorder that is 
related to active service.  The examiner 
should provide a detailed rationale, with 
references to the record, for all opinions 
presented.

4.  If the claim on appeal remains denied, 
the RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate time 
period for response before the claims folder 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


